Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                          DETAILED ACTION
Claims 1-30 are currently pending. 
                                                       
                                                   Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/30/2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-7, 10-11, 16-19, 22-26 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over NPL titled 3GPP TSG RAN WG1 #104-e R1-2100588 Media tek Inc, enhancement on multi beam direction, hereafter 3GPP, provided by Applicant’s IDS) in view of Da Silva (WO 2022084955 A1) 
Regarding claim 1, 3GPP document discloses the UE to: receive, from a base station, an indication of an update associated with a non-serving cell reference signal (UE receiving configuration including reference signal for non-serving cell (Section 2.2, disclose Facilitating measurement and reporting of non-serving RSs via incorporating non-serving cell info with some TCI(s), along with the necessary measurement and reporting scheme(s) FFS: Detailed/exact method(s) FFS: Whether this also implies the support of beam indication (TCI state update along with the necessary TCI state activation) for TCI(s) associated with non-serving cell RS(s)); select a first application time duration based at least in part on a determination that the non-serving cell reference signal has been tracked by the UE (UE measures RS of non-serving cell (sections 2.2.1-2.2.2. Facilitate serving cell to provide configurations for non-serving cell SSBs via RRC FFS: details for the configurations, e.g. time/frequency location, transmission power, etc. Section 2.3.4, pages 13-14 disclose , the beam application time is RRC configured by the gNB based on a UE capability for the minimum value of beam application time (Alt1). Some candidate values of existing UE capability beamSwitchTiming are reused for the UE capability symbols. The value of beam application time is configured in number of symbols. For common TCI state ID update across a set of configured CCs, UE should determines the first slot that UE can apply the new TCI state to the set of configured CCs based on a reference CC with the smallest SCS in the set of configured CC, page 14)
 or a second application time duration based at least in part on a determination that the non-serving cell reference signal has not been tracked by the UE (Sections 2.2.1, UE performs TCI state update based on non-serving cell RS triggered by L1-RSRP measurement reporting and section 2.2.2 discloses measurement and reporting for non-serving-cell RSs Page 9 also discloses For Case 1 if the currently applied TCI state is not in the new active TCI list, Option 1 would be feasible from UE implementation’s point of view. This is because UE is not responsible to track a TCI state if it is not in the active TCI list ),
 resulting in a selected application time duration (Page 13 discloses For application time of TCI update if a DCI with the joint or separate DL/UL TCI update is received by a UE, the UE shall apply the TCI state indicated by the DCI in the first slot that is at least X ms or Y symbols after the reception of the DCI (Alt1). Regarding the beam application time (X ms or Y symbols), it is to be down-selected from the following alternatives:Alt1: The beam application time can be configured by the gNB based on UE capability. Support a UE capability for the minimum value of beam application time. FFS: the exact minimum values of beam application time supported by UE. FFS: whether different beam application time values are supported for uplink and downlink. FFS: whether UE capability needs to be introduced for the maximum value of beam application time
Alt2: The beam application time is fixed and defined in specification
Alt3: The beam application time can be configured by the gNB where the minimum value of beam application time is fixed and defined in specification) ; and apply the update associated with the non-serving cell reference signal after the selected application time duration (UE applies TCI update (Section 2.3.4).
3GPP document does not specifically recite UE and its element. 

Da Silva discloses a user equipment (UE) for wireless communication, comprising (wireless device/WD, FIG. 8 #22, comprising (page 18): memory; one or more processors coupled to the memory; and instructions stored in the memory and operable, when executed by the one or more processors (processor/processing circuitry, FIG. 8 #84 #86). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Da Silva  to the system of 3GPP document to enable L1/L2-centric mobility.
Regarding claim 22, claim 22 comprises substantially similar limitations as claimed above in claim 1, claimed as a method to perform the steps as recited in claim 1.
Regarding claim 2, 3GPP document discloses wherein selected application time duration is counted from a time at which the UE receives the indication (Pages 22-23). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of 3GPP document to the system of Da Silva to provide enable L1/L2-centric mobility and provide a method comprises receiving a measurement configuration to perform at least one neighbor cell measurement, the measurement configuration indicating a first group of PCIs; performing the at least one neighbor cell measurement based on the measurement configuration, for the first group of PCIs; and triggering an event based on the at least one neighbor cell measurement (Summary, Da Silva)

Regarding claim 3, 3GPP document discloses the UE to: transmit, to the base station, an acknowledgment based at least in part on receiving the indication, wherein the selected application time duration is counted from a time at which the UE transmits the acknowledgment (Page 25 discloses the PUSCH transmission scheduled by a DCI format 0_1/0_2 that indicates TCI update can be considered as the acknowledgment in response to decoding of a DCI format 0_1/0_2). 

Regarding claim 4, 3GPP document discloses wherein the indication includes an indication to update a transmission configuration indicator (TCI) state for a non-serving cell to a TCI state associated with the non-serving cell reference signal (Section 2.2, disclose TCI state update along with the necessary TCI state activation) for TCI(s) associated with non-serving cell RS(s)). 

Regarding claim 5, 3GPP document discloses wherein a determination of whether the non-serving cell reference signal has been tracked by the UE is based at least in part on a determination of whether the UE has been configured to monitor the non-serving cell reference signal for inter-cell mobility measurements (Section 2.2, disclose TCI state update along with the necessary TCI state activation) for TCI(s) associated with non-serving cell RS(s). (Sections 2.2.1, UE performs TCI state update based on non-serving cell RS triggered by L1-RSRP measurement reporting and section 2.2.2 discloses measurement and reporting for non-serving-cell RSs Page 9 also discloses For Case 1 if the currently applied TCI state is not in the new active TCI list, Option 1 would be feasible from UE implementation’s point of view. This is because UE is not responsible to track a TCI state if it is not in the active TCI list ). 

Regarding claim 6, 3GPP document discloses wherein the indication includes a beam indication to use a transmission configuration indicator (TCI) state associated with the non-serving cell reference signal for receiving at least one of a scheduled aperiodic reference signal or a scheduled physical downlink shared channel (PDSCH) communication (Page 11, 25 discloses reuse HARQ-ACK feedback in response to decoding a DCI format 1_1 that indicates a SPS PDSCH release or SCell dormancy as the acknowledgment in response to decoding of a DCI format 1_1/1_2 that indicates TCI update). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of 3GPP document to the system of Da Silva to provide enable L1/L2-centric mobility (3GPP, Sections 2.2.1, 2.2.2).

Regarding claim 7, 3GPP document discloses wherein a determination of whether the non-serving cell reference signal has been tracked by the UE is based at least in part on a determination of whether at least one of a tracking reference signal (Section 2.2, disclose TCI state update along with the necessary TCI state activation) for TCI(s) associated with non-serving cell RS(s). (Sections 2.2.1, UE performs TCI state update based on non-serving cell RS triggered by L1-RSRP measurement reporting and section 2.2.2 discloses measurement and reporting for non-serving-cell RSs Page 9 also discloses For Case 1 if the currently applied TCI state is not in the new active TCI list, Option 1 would be feasible from UE implementation’s point of view. This is because UE is not responsible to track a TCI state if it is not in the active TCI list ) or a channel state information reference signal has been configured for the UE on the TCI state associated with the non-serving cell reference signal (An RRC parameter can be configured to a resource set to indicate whether to apply the common QCL information or a common spatial TX filter to CSI-RS or SRS resource(s) in the resource set, PAGE 24). 

 
Regarding claim 10, 3GPP document discloses wherein the indication includes an indication to use the non- serving cell reference signal as a path loss reference signal for an uplink channel (Pages 5-6 discloses MAC-CE for TCI state activation can be used for providing linkage between active TCI state(s) and pathloss RS(s). If an active TCI state is not associated with a pathloss RS by MAC-CE, SSB or periodic CSI-RS in the active TCI state used for determining a common spatial Tx filter is used as a pathloss RS) 

Regarding claim 11, 3GPP document discloses wherein a determination of whether the non-serving cell reference signal has been tracked by the UE is based at least in part on a determination of whether the non-serving cell reference signal has been configured as a path loss reference signal for the UE (Page 6 discloses a pathloss RS tracked by UE is activated for tracking, an additional latency would be needed for applying thus pathloss. Then, a fixed (semi-statically) linkage between a TCI state and a pathloss RS may causes unnecessary latency since activation of a new set of TCI states may not require UE to maintain a new set of pathloss RSs).
Regarding claim 16, 3GPP document discloses transmit, to a UE, an indication of an update associated with a non- serving cell reference signal (UE receiving configuration including reference signal for non-serving cell (Section 2.2, disclose Facilitating measurement and reporting of non-serving RSs via incorporating non-serving cell info with some TCI(s), along with the necessary measurement and reporting scheme(s) FFS: Detailed/exact method(s) FFS: Whether this also implies the support of beam indication (TCI state update along with the necessary TCI state activation) for TCI(s) associated with non-serving cell RS(s)); select a first application time duration based at least in part on a determination that the non-serving cell reference signal has been tracked by the UE (UE measures RS of non-serving cell (sections 2.2.1-2.2.2. Facilitate serving cell to provide configurations for non-serving cell SSBs via RRC FFS: details for the configurations, e.g. time/frequency location, transmission power, etc. Section 2.3.4, pages 13-14 disclose , the beam application time is RRC configured by the gNB based on a UE capability for the minimum value of beam application time (Alt1). Some candidate values of existing UE capability beamSwitchTiming are reused for the UE capability symbols. The value of beam application time is configured in number of symbols. For common TCI state ID update across a set of configured CCs, UE should determines the first slot that UE can apply the new TCI state to the set of configured CCs based on a reference CC with the smallest SCS in the set of configured CC, page 14)
 or a second application time duration based at least in part on a determination that the non-serving cell reference signal has not been tracked by the UE (Sections 2.2.1, UE performs TCI state update based on non-serving cell RS triggered by L1-RSRP measurement reporting and section 2.2.2 discloses measurement and reporting for non-serving-cell RSs Page 9 also discloses For Case 1 if the currently applied TCI state is not in the new active TCI list, Option 1 would be feasible from UE implementation’s point of view. This is because UE is not responsible to track a TCI state if it is not in the active TCI list ),
 resulting in a selected application time duration (Page 13 discloses For application time of TCI update if a DCI with the joint or separate DL/UL TCI update is received by a UE, the UE shall apply the TCI state indicated by the DCI in the first slot that is at least X ms or Y symbols after the reception of the DCI (Alt1). Regarding the beam application time (X ms or Y symbols), it is to be down-selected from the following alternatives:Alt1: The beam application time can be configured by the gNB based on UE capability. Support a UE capability for the minimum value of beam application time. FFS: the exact minimum values of beam application time supported by UE. FFS: whether different beam application time values are supported for uplink and downlink. FFS: whether UE capability needs to be introduced for the maximum value of beam application time
Alt2: The beam application time is fixed and defined in specification
Alt3: The beam application time can be configured by the gNB where the minimum value of beam application time is fixed and defined in specification) ; and apply the update associated with the non-serving cell reference signal after the selected application time duration (UE applies TCI update (Section 2.3.4).
3GPP document does not specifically recite UE and its element. 

Da Silva discloses a base station for wireless communication, comprising (network node, FIG. 8 #10, comprising (page 18): memory; one or more processors coupled to the memory; and instructions stored in the memory and operable, when executed by the one or more processors (processor/processing circuitry, FIG. 8 #68 #70). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Da Silva  to the system of 3GPP document to enable L1/L2-centric mobility.

Regarding claim 30, claim 30 comprises substantially similar limitations as claimed above in claim 16, claimed as a base station to perform the method steps as cited above in claim 16. 

Regarding claims 17 and 23, 3GPP document discloses wherein the indication includes an indication to update a transmission configuration indicator (TCI) state for a non-serving cell to a TCI state associated with the non-serving cell reference signal (Section 2.2, disclose TCI state update along with the necessary TCI state activation) for TCI(s) associated with non-serving cell RS(s)); wherein a determination of whether the non-serving cell reference signal has been tracked by the UE is based at least in part on a determination of whether the UE has been configured to monitor the non-serving cell reference signal for inter-cell mobility measurements (Section 2.2, disclose TCI state update along with the necessary TCI state activation) for TCI(s) associated with non-serving cell RS(s). (Sections 2.2.1, UE performs TCI state update based on non-serving cell RS triggered by L1-RSRP measurement reporting and section 2.2.2 discloses measurement and reporting for non-serving-cell RSs Page 9 also discloses For Case 1 if the currently applied TCI state is not in the new active TCI list, Option 1 would be feasible from UE implementation’s point of view. This is because UE is not responsible to track a TCI state if it is not in the active TCI list ). 

Regarding claims 18 and 24, 3GPP document discloses wherein the indication includes a beam indication to use a transmission configuration indicator (TCI) state associated with the non-serving cell reference signal for receiving at least one of a scheduled aperiodic reference signal or a scheduled physical downlink shared channel (PDSCH) communication (Page 11, 25 discloses reuse HARQ-ACK feedback in response to decoding a DCI format 1_1 that indicates a SPS PDSCH release or SCell dormancy as the acknowledgment in response to decoding of a DCI format 1_1/1_2 that indicates TCI update). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of 3GPP document to the system of Da Silva to provide enable L1/L2-centric mobility (3GPP, Sections 2.2.1, 2.2.2) wherein a determination of whether the non-serving cell reference signal has been tracked by the UE is based at least in part on a determination of whether at least one of a tracking reference signal (Section 2.2, disclose TCI state update along with the necessary TCI state activation) for TCI(s) associated with non-serving cell RS(s). (Sections 2.2.1, UE performs TCI state update based on non-serving cell RS triggered by L1-RSRP measurement reporting and section 2.2.2 discloses measurement and reporting for non-serving-cell RSs Page 9 also discloses For Case 1 if the currently applied TCI state is not in the new active TCI list, Option 1 would be feasible from UE implementation’s point of view. This is because UE is not responsible to track a TCI state if it is not in the active TCI list ) or a channel state information reference signal has been configured for the UE on the TCI state associated with the non-serving cell reference signal (An RRC parameter can be configured to a resource set to indicate whether to apply the common QCL information or a common spatial TX filter to CSI-RS or SRS resource(s) in the resource set, PAGE 24); wherein a determination of whether the non-serving cell reference signal has been tracked by the UE is based at least in part on a determination of whether at least one of a tracking reference signal (UE measures RS of non-serving cell (sections 2.2.1-2.2.2. Facilitate serving cell to provide configurations for non-serving cell SSBs via RRC FFS: details for the configurations, e.g. time/frequency location, transmission power, etc. Section 2.3.4, pages 13-14 disclose , the beam application time is RRC configured by the gNB based on a UE capability for the minimum value of beam application time (Alt1). Some candidate values of existing UE capability beamSwitchTiming are reused for the UE capability symbols. The value of beam application time is configured in number of symbols. For common TCI state ID update across a set of configured CCs, UE should determines the first slot that UE can apply the new TCI state to the set of configured CCs based on a reference CC with the smallest SCS in the set of configured CC, page 14) or a channel state information reference signal has been configured for the UE on the TCI state associated with the non-serving cell reference signal (An RRC parameter can be configured to a resource set to indicate whether to apply the common QCL information or a common spatial TX filter to CSI-RS or SRS resource(s) in the resource set, PAGE 24). 
Regarding claims 19 and 26, 3GPP document discloses wherein the indication includes an indication to use the non- serving cell reference signal as a path loss reference signal for an uplink channel (Pages 5-6 discloses MAC-CE for TCI state activation can be used for providing linkage between active TCI state(s) and pathloss RS(s). If an active TCI state is not associated with a pathloss RS by MAC-CE, SSB or periodic CSI-RS in the active TCI state used for determining a common spatial Tx filter is used as a pathloss RS) wherein a determination of whether the non-serving cell reference signal has been tracked by the UE is based at least in part on a determination of whether the non-serving cell reference signal has been configured as a path loss reference signal for the UE (Page 6 discloses a pathloss RS tracked by UE is activated for tracking, an additional latency would be needed for applying thus pathloss. Then, a fixed (semi-statically) linkage between a TCI state and a pathloss RS may causes unnecessary latency since activation of a new set of TCI states may not require UE to maintain a new set of pathloss RSs).
Regarding claim 25, 3GPP document discloses wherein applying the update associated with the non- serving cell reference signal comprises: receiving, after the selected application time duration, the at least one of the scheduled aperiodic reference signal or the scheduled PDSCH communication using the TCI state associated with the non-serving cell reference signal. (Page 11, 25 discloses reuse HARQ-ACK feedback in response to decoding a DCI format 1_1 that indicates a SPS PDSCH release or SCell dormancy as the acknowledgment in response to decoding of a DCI format 1_1/1_2 that indicates TCI update). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of 3GPP document to the system of Da Silva to provide enable L1/L2-centric mobility (3GPP, Sections 2.2.1, 2.2.2).
Allowable Subject Matter
Claim 8-9, 12-15, 20-21 and 27-29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Cirik et al. (US 11,343,735 B2) discloses in Fig. 31, shows an example method for management of cells in a cell group. The method may be accomplished by systems and/or apparatuses described herein. At step 3102, a wireless device may receive, from a base station, one or more configuration parameters for a plurality of cells.
Pan et al. (US 2022/0330221 A1) discloses different transmission times according to parameter information set. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROMANI OHRI whose telephone number is (571)272-5420. The examiner can normally be reached 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on 5712727919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROMANI OHRI/Primary Examiner, Art Unit 2413